—Order unanimously reversed on the law without costs, motion granted and third-party complaint dismissed. Memorandum: Plaintiff commenced this action seeking damages for injuries that she sustained when she was struck by a vehicle driven by defendant Joseph Washington. Washington’s vehicle had collided with a vehicle driven by defendant Joseph M. Pasquale. Plaintiff had been walking in the street because the sidewalk was snow-covered. Pasquale commenced a third-party action against third-party defendant, Sheehan Memorial Hospital (Hospital), the owner *892of the property abutting the sidewalk. The third-party action sought indemnification and/or contribution from the Hospital, alleging that the injury to plaintiff resulted from the Hospital’s culpable conduct. Supreme Court erred in denying the Hospital’s motion for summary judgment dismissing the third-party complaint. “ ‘As a general rule it is only the municipality which may be held liable for the negligent failure to remove snow and ice from a public sidewalk * * *, unless a charter, statute or an ordinance clearly imposes liability upon the owner in favor the injured pedestrian’ ” (Roark v Hunting, 24 NY2d 470, 475). Although Buffalo City Code § 413-50 (A) requires “every owner or occupant of any premises abutting any public street to remove, before 9:00 a.m., all snow and ice which may have fallen upon the sidewalk abutting said premises,” that section does not impose liability on the owner in favor of an injured pedestrian (see, Sacco v City of Buffalo, 78 AD2d 1000). Although the Hospital may be liable if it created the dangerous condition by its snow removal efforts (see, Jimenez v Cummings, 226 AD2d 112; Stewart v Haleviym, 186 AD2d 731, 731-732), here, the Hospital met its burden of establishing that it did not create a dangerous condition, and Pasquale failed to raise a triable issue of fact. (Appeal from Order of Supreme Court, Erie County, Mahoney, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Green, Hayes, Burns and Lawton, JJ.